Citation Nr: 0511971	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  95-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
left arm fracture, to include arthritis of the arm.

3.  Entitlement to service connection for the residuals of a 
right arm fracture, to include arthritis of the arm.

4.  Entitlement to service connection for arthritis of both 
hands.

5.  Entitlement to service connection for a dermatologic 
condition, to include hair loss.

6.  Entitlement to service connection for a right knee 
disability.




REPRESENTATION

Appellant represented by:	M.A. Miranda, Attorney


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The appellant served on active duty from November 1979 to May 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  In May 2000, the Board entered a 
decision that denied the appellant's claims of service 
connection for PTSD; residuals of bilateral arm fractures, to 
include arthritis of the arms; arthritis of both hands; a 
dermatologic condition, including hair loss; a right knee 
disability; and vision impairment.  The appellant 
subsequently appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In March 2001, the parties (the appellant and the Secretary 
of VA), in light of the recent enactment of the Veterans 
Claims Assistance Act of 2000, and in a joint motion for 
partial remand and stay of proceedings, moved the Court to 
vacate that part of the Board's decision that denied service 
connection for PTSD; residuals of bilateral arm fractures, to 
include arthritis of the arms; arthritis of both hands; 
dermatologic condition, including hair loss; and a right knee 
disability.  In April 2001, the Court issued an order 
vacating and remanding the May 2000 Board decision.  However, 
that part of the Board's May 2000 decision that denied 
service connection for vision impairment was not disturbed.

In August 2002, the Board denied the claim of service 
connection for PTSD; residuals of bilateral arm fractures, to 
include arthritis of the arms; arthritis of both hands; and a 
dermatologic condition, to include hair loss.  In February 
2003, the Secretary, through the Office of General Counsel, 
filed an Appellee's Motion for Remand and to Stay 
Proceedings.  In April 2003, the Court granted the 
Secretary's motion.  The appellant was notified of the 
Secretary's motion and did not oppose it.  In December 2003, 
the Board again remanded the above issues for further 
development.

It is noteworthy to mention that in August 2002, the Board 
initiated development pertaining to the claim of service 
connection for a right knee disorder.  Following a Federal 
Circuit decision, Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), VA 
determined that the Veterans Benefits Administration would 
resume all development functions.  In other words, it was 
decided that aside from the limited class of development 
functions that the Board was statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence 
development would be conducted at the RO level.  Therefore, 
in November 2003, the Board remanded the claim of service 
connection for a right knee disorder for further development.

The issues of entitlement to service connection for post-
traumatic stress disorder; entitlement to service connection 
for the residuals of a left arm fracture, to include 
arthritis of the arm; entitlement to service connection for a 
dermatologic condition, to include hair loss; and entitlement 
to service connection for a right knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show a nexus between any current 
residuals of a right arm fracture, to include arthritis of 
the arm, and the appellant's period of active service.

2.  There is no competent medical evidence of a current 
diagnosis of arthritis of both hands.  


CONCLUSIONS OF LAW

1.  The residuals of a right arm fracture, to include 
arthritis of the arm, were not incurred in or aggravated by 
active military service; and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Arthritis of both hands was not incurred in or aggravated 
by active military service, and it may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the appellant of the information and 
medical and lay evidence necessary to substantiate her 
claims.  VA provided the appellant with a copy of the 
appealed February 1995 rating decision, May 1995 Statement of 
the Case, Board decisions and remands, and numerous 
Supplemental Statements of the Case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding her 
claim.  By way of these documents, the appellant was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on her behalf.  
In addition, in a January 2004 letter, VA informed the 
appellant and her representative of the information and 
evidence necessary to substantiate a claim for service 
connection.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the appellant and her representative of the 
evidence she was responsible for submitting and what evidence 
VA would obtain on her behalf.  Specifically, in the January 
2004 letter, VA informed the appellant that VA would assist 
in obtaining relevant records and asked the appellant to 
identify sources of any relevant records, including medical 
and employment records, so that VA could request those 
records on her behalf.  VA also asked the appellant to inform 
VA of any additional information or evidence relevant to her 
claims.  Lastly, VA informed the appellant that it is her 
responsibility to ensure that VA receives all the evidence 
necessary to support her claims.  Thus, the Board finds that 
the appellant was informed of the evidence she was 
responsible for submitting and the evidence VA would obtain 
on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the appellant was informed 
that she could submit any records in her possession relevant 
to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
appellant's service medical records, post-service VA and non-
VA medical records, a VA exam report, and statements made by 
the appellant in support of her claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the original rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the appellant 
the January 2004 letter, along with the above-mentioned 
correspondences, and subsequently readjudicated her claims in 
September and December 2004.  In addition, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements prior to the 
initial unfavorable rating decision is harmless error.  Under 
the circumstances in this case, the Board finds that the 
appellant has received the notice and assistance contemplated 
by law and adjudication of her claims poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, supra.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

If arthritis manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Residuals of a Right Arm Fracture, to Include Arthritis of 
the Arm

The Board observes that the appellant's service medical 
records fail to show that she suffered a right arm fracture.  
In fact, there are no in-service complaints or treatments 
related to the right arm.  At the appellant's May 1984 
separation examination, she reported that she had or 
currently has arthritis, rheumatism, or bursitis; however, 
she denied having any swollen or painful joints; broken 
bones; or bone, joint, or other deformity.  The examining 
physician noted that the appellant stated that her only 
medical problem was cramps.  Examination revealed no clinical 
abnormalities related to the upper extremities.  

In addition, post-service medical records fail to show that 
the appellant has any disorder of the right arm that is 
related to service.  A May 1987 Offutt Air Force Base (AFB) 
X-ray report reflects no radiographic abnormalities within 
the right elbow.  An August 1994 VA medical record report 
reflects normal range of motion and strength in the right 
arm.  A January 1995 VA medical record report reflects that 
the upper extremities had normal range of motion with good 
strength equally, and that triceps reflex was 1+ and biceps 
reflex could not be elicited.  The Board notes that an Offutt 
AFB treatment note received in January 2004 reflects 
complaints of right shoulder joint pain and an assessment of 
arthralgia of the right shoulder, and that a subsequent 
Offutt AFB treatment note shows complaints of right shoulder 
arthralgia and a notation of negative rheumatoid factor.  The 
Board observes, however, that the appellant has not submitted 
competent medical evidence linking arthralgia of the right 
shoulder, or any other disorder of the right arm, to her 
period of active military service.

Furthermore, the Board observes that the record fails to show 
arthritis in the right arm within a year of the appellant's 
separation from service.  Thus, the Board finds that the 
appellant does not meet the criteria for presumptive service 
connection for her claimed arthritis of the right arm.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The Board acknowledges the appellant's contentions that she 
has the residuals of a fracture of the right arm that are 
related to service.  The Board observes, however, that she, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the residuals of a right arm fracture, 
to include arthritis of the arm.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Arthritis of Both Hands

The Board observes that the appellant's service medical 
records contain no diagnosis of arthritis of the hands.  The 
Board notes that the appellant was treated in service in 
January 1983 for pain and edema over the left second and 
third metacarpal-phalangeal joints.  The assessment was of a 
sprain.  The appellant was also treated in January 1983 for 
pain in the left little finger; however, X-rays were negative 
and the impression was a bruised left finger.  A May 1983 
entry reflects complaints of pain in the left hand and right 
little finger following an injury.  There was full range of 
motion of the left hand and right little finger, and X-rays 
were normal.  The examiner noted no dislocation or fracture 
of either left hand or right little finger.  At her May 1984 
separation examination, the appellant reported that she had 
or currently has arthritis, rheumatism, or bursitis; however, 
she denied having any swollen or painful joints; broken 
bones; or bone, joint, or other deformity.  The examining 
physician noted that the appellant stated that her only 
medical problem was cramps.  Examination revealed no clinical 
abnormalities related to the upper extremities.  

The Board also observes that post-service medical records 
contain no diagnosis of arthritis of the hands.  An August 
1984 Offutt AFB treatment note reflects complaints of right 
wrist pain and a lump since being handcuffed two weeks 
earlier.  X-rays were negative, and the diagnosis was soft 
tissue injury.  An August 1984 Offutt AFB radiology report of 
the right wrist states that there is no evidence of fracture 
or dislocation but that there is enlargement of the navicular 
bone of the wrist and an absence of the triquetral bone, and 
that this is probably a congenital fusion of the above bones.  
The impression was an absence of the triquetral bone, 
probably due to congenital fusion of the triquetrum and 
lunate.  A July 1994 VA radiology report reflects fusion 
between the triquetral and lunate bone bilaterally with 
partial fusion between the hamate and capitate bones on the 
right side, and no other abnormalities.  An August 1994 VA 
medical record report reflects normal range of motion and 
strength in the left wrist and hand, with negative X-rays of 
the digits.  A January 1995 VA medical records report 
reflects that the upper extremities had normal range of 
motion with good strength equally.  

In sum, the Board observes that the evidence of record fails 
to show a current diagnosis of arthritis of either hand.  In 
this regard, the Board observes that, in the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, the appellant has not submitted 
competent medical evidence of a link between any current 
disorder of the hands, to include arthritis, and her period 
of service, to include the noted injuries in the service 
medical records.  

The Board acknowledges the appellant's contentions that she 
has arthritis of the hands that is related to service.  The 
Board observes, however, that she, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, supra; Espiritu v. Derwinski, 
supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for arthritis of both hands.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.


ORDER

Service connection for the residuals of a right arm fracture, 
to include arthritis of the arm, is denied.

Service connection for arthritis of both hands is denied.


REMAND

The appellant contends, in essence, that she has PTSD, the 
residuals of a left arm fracture, to include arthritis of the 
arm, a dermatologic condition, to include hair loss, and a 
right knee disability that were incurred in or aggravated by 
service.  

Regarding the issue of service connection for PTSD, the Board 
notes that the appellant has raised several claimed in-
service stressors during the course of this appeal.  Most 
recently, in a statement received in October 2003, the 
appellant stated that the bodies of servicemen killed in 
action in Lebanon were brought to Rhein Air Base to be 
shipped to the U.S. and that each day she had to drive by the 
hangar where the bodies were kept, that she could smell the 
flesh, and that this left a permanent mark on her brain.  In 
this regard, the Board observes that in October 1983 a 
terrorist truck bombing at Beirut International Airport 
killed 239 Marines and wounded more than 100 others, and that 
the dead were transported to Rhein-Main Air Base, Germany, 
where U.S. Air Forces in Europe set up a mortuary center to 
identify and prepare the remains for return to the U.S.  The 
Board further notes that the appellant's spouse stated in an 
October 2003 affidavit that the appellant drove him to work 
on the base every day passing the hangar that housed the dead 
bodies and that she began getting very upset knowing that the 
bodies were there.  

In light of the above, the Board finds that a VA psychiatric 
examination is needed to determine whether the appellant has 
PTSD due to the above in-service stressor of driving by a 
hangar that housed the bodies of dead servicemen prior to 
being shipped to the U.S.  

Regarding the residuals of a left arm fracture, to include 
arthritis of the arm, the Board notes that the appellant's 
service medical records show treatment for the left shoulder 
and elbow.  A May 1980 entry reflects complaints of numbness 
bending the left elbow, when hit, and a "hot feeling."  A 
subsequent May 1980 entry shows that X-rays were negative and 
provides a diagnosis of left olecranon pain and 
paresthesiasis, with physical examination within normal 
limits.  A January 1983 entry reflects complaints of left 
shoulder pain after an alleged assault three days earlier.

The Board further observes that post-service medical records 
reflect treatment for the left shoulder and elbow.  A May 
1987 Offutt AFB X-ray report of the left elbow states that 
there is a well corticated osteochondral density abutting the 
medial epicondyle probably representing a residual from 
previous trauma.  A subsequent May 1987 X-ray report states 
that there is a subtle cortical irregularity involving the 
left radial styloid that may represent a nondisplaced 
fracture or irregular closure of the physis.  The Board also 
notes an August 1994 VA medical record report reflecting 
complaints of left shoulder pain and findings of decreased 
range of motion and strength in the left shoulder.  

In light of the above, the Board finds that a VA examination 
is needed to determine whether the appellant has any current 
residuals of a left arm fracture that are related to service, 
to include the complaints of left elbow pain in May 1980.

With respect to the issue of service connection for a 
dermatologic condition, to include hair loss, the Board 
observes that the appellant's service medical records show a 
number of complaints and treatments for a dermatologic 
condition.  May 1980 and October 1981 entries reflect 
complaints of a rash.  A November 1982 entry contains 
assessments of meikomian gland cyst and seborrheic cyst, and 
an October 1983 entry reflects complaints of pimples on the 
chest and back and "white heads."  Lastly, an April 1984 
entry reflects acne vulgaris.  

The Board further observes that post-service medical records 
show treatment for a dermatologic condition.  Offutt AFB 
treatment notes from August 1984 to January 2004 reflect 
diagnoses of acne, comedones on the forehead and temple, an 
itchy rash, cystic acne, acne vulgaris, questionable 
neurodermatitis, hives possibly secondary to nerves, 
urticaria, and dermatographism.  

Given the above, the Board finds that a VA skin examination 
is needed to determine whether the appellant's current 
dermatologic condition is related to the manifestations she 
had during service.  

Regarding the right knee disability, the Board notes that a 
January 2004 VA examination report reflects a diagnosis of 
mild chondromalacia and an opinion that, likely as not, the 
disorder is not related to military service.  The Board 
observes that the above opinion is ambiguous and finds that 
clarification is needed to determine whether the appellant's 
current right knee disability is related to service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the appellant 
for a VA psychiatric examination to 
determine whether she currently has PTSD 
that is related to the in-service 
stressor of driving by a hangar 
containing the bodies of dead servicemen.  
The claims file, to include a copy of 
this Remand, should be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  If PTSD is diagnosed, the 
examiner should specify (A) the factors 
relied upon to support the diagnosis; 
(B) the specific stressor(s) that 
prompted the diagnosis; and (C) whether 
there is a link between the current 
symptomatology and the above in-service 
stressor.  The examination report should 
include the complete rationale for all 
opinions expressed.  

2.  The RO should also schedule the 
appellant for a VA examination to 
determine the nature, extent, and 
etiology of any residuals of a left arm 
fracture found, to include arthritis of 
the arm.  The appellant's claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  If any residuals of 
a left arm fracture are found, the 
examiner, based on examination findings, 
medical principles, and historical 
records, including service medical 
records, should specifically state 
whether the appellant's current residuals 
of a left arm fracture, to include 
arthritis of the arm, are related to her 
in-service complaints of left elbow pain 
and numbness in May 1980.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

3.  The RO should also schedule the 
appellant for a VA skin examination to 
determine the nature, extent, and 
etiology of any dermatologic disorders 
found, to include hair loss.  The 
appellant's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  For any dermatologic 
disorder found, based on examination 
findings, medical principles, and 
historical records, including service 
medical records, the examiner should 
state whether the disorder is related to 
the appellant's period of active duty 
service from November 1979 to May 1984.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  The RO should also contact the 
examiner who conducted the January 2004 
VA examination and ask the examiner to 
clarify the opinion regarding the 
etiology of the appellant's right knee 
disability.  The claims file, to include 
a copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  The examiner should 
specifically state whether the 
appellant's current right knee disability 
is related to service.  In this regard, 
the examiner is asked to state whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the appellant's right knee 
disability is related to service

If the examiner who conducted the January 
2004 VA examination is not available, the 
claims file should be forwarded to 
another physician for the purpose of 
obtaining an opinion as to whether the 
appellant's current right knee disability 
is related to service.

5.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for post-traumatic 
stress disorder; entitlement to service 
connection for the residuals of a left 
arm fracture, to include arthritis of the 
arm; entitlement to service connection 
for a dermatologic condition, to include 
hair loss; and entitlement to service 
connection for a right knee disability.  

6.  If any determination remains 
unfavorable, the appellant and her 
representative should be furnished a SSOC 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
appellant and her representative should 
be afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


